ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind. Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below.
Facts: The respondent was convicted of Fraud and False Statements, a felony, in the United States District Court for the Southern District of Indiana on February 13, 2001, for filing a federal tax return misrepresenting the amount of proceeds from the sale of real estate. He was sentenced to two years of probation and a $1,000 fine.
Violations: By filing a client's federal tax return containing information he knew to be false, the respondent violated Ind. Professional Conduct Rule 1.2(d), which prohibits an attorney from assisting a person in conduct the attorney knows is criminal or fraudulent; Prof.Cond.R. 4.1(a), which bars an attorney from making false statements of material fact in the course of representing a client; Prof.Cond.R. 8.4(c), which prohibits acts involving dishonesty, fraud, deceit or misrepresentation; Prof.Cond.R. 8.4(b), which prohibits criminal acts that reflect adversely on the lawyer's honesty, trustworthiness or fitness as a lawyer in other respects; and Prof.Cond.R. 8.4(d), which prohibits conduct prejudicial to the administration of justice.
Discipline: Three year suspension.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. The respondent is hereby suspended from the practice of law in this state for not fewer than three years, effective May 28, 2001. After expiration of the suspension period, the respondent will be eligible for reinstatement upon compliance with Admis.Disc.R. 28(4). Costs of this proceeding are assessed against the respondent.
The Clerk of this Court is directed to forward notice of this order to the respondent and his attorney; to the Indiana Supreme Court Disciplinary Commission; to the hearing officer; and to all other entities as provided in Ind.Admission and Discipline Rule 28(8)(d).
SHEPARD, C.J., and SULLIVAN, BOEHM and RUCKER, JJ., concur.
DICKSON, J., dissents, believing the agreed sanction is too lenient.